PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/587,536
Filing Date: 30 Sep 2019
Appellant(s): EMC IP Holding Company LLC



__________________
Joseph B. Ryan (Reg # 37,922)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/4/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (U.S. Patent No. 9,026,694 B1) in view of Strutt (U.S. Publication No. 2009/0089462 A1), and further in view of Flauaus et al. (U.S. Publication No. 2005/0108444 A1).	
With respect to claim 1, Davidson discloses an apparatus comprising: a host device configured to communicate over a network with a storage system comprising a plurality of storage devices (i.e., The first port, the second port, and the device may be included in a data storage system. The device may be accessible by a first host over a first path including the first port, and the device may be accessible by the first host over a second path including the second port, column 2 ¶ 1). 
Davidson further discloses the host device comprising: a multi-path input-output driver configured to control delivery of input-output operations from the host device to ports of the storage system over selected ones of a plurality of paths through the network (i.e., An application may execute on a host where the application performs I/O (input/output) operations. The host may be able to transmit the data operation to the data storage system over any one or more different paths or multiple paths. Multipathing functionality, such for path selection and management of the multiple paths, may be handled by a device driver. When the host issues an I/O operation, it may be received by a device driver which facilitates sending and/or receiving transmissions between the application and the data storage system, column 1 ¶ 5.  Referring to FIG. 1, shown is an example of an embodiment of a system that may be used in performing the techniques described herein. The system 10 includes a data storage system 12, such as a data storage array, connected to host systems 14a-14n through communication medium 18. In this embodiment of the system 10, the N hosts 14a-14n may access the data storage system 12, for example, in performing input/output (I/O) operations or data requests, column 4 ¶ 5.  A host may be able to access data, such as stored on a LUN of a data storage system, using one or more different physical paths from the host to the data storage system. Described in the following paragraphs are techniques that may be used in connection with selecting a path over which to access data of a storage device when such data is accessible over multiple paths. A host may use such techniques in connection with path selection when communicating data operations, such as I/O operations, to the data storage system, column 7 ¶ 2). 
Davidson may not explicitly disclose wherein the obtained information characterizing a current number of host devices connected to the port of the storage system and a current available capacity measure of the port of the storage system identifies the current number of host devices connected to the port of the storage system.
However, Strutt discloses wherein the multi-path input-output driver is further configured, for each of at least a subset of the ports of the storage system: to obtain from the storage system information characterizing a current number of host devices connected to the port of the storage system and a current available capacity measure of the port of the storage system (i.e., Preferably, the port optimization component provides for a determination component detecting for each port the current operating load of each port and the maximum operating load of each port to determine a list of eligible pairs of ports for port selection [a current available capacity measure of the port of the storage system], ¶ 10.  The determining component 305 receives requests from the management server 140 requesting the use of an existing storage volume located on a storage device 125, 130, or a request for a new storage volume to be created on existing spare capacity on the storage device 125, 130. The determining component 305 on receipt of this request retrieves configuration data pertaining to the requested storage device 125, 130 and also retrieves policy rules associated with the configuration data; i.e. every storage device 125, 130 located within the SAN network 100 has associated configuration data and one or more associated policy rules. Policy rules may comprise rules which state the maximum performance limit or alternatively rules which state the connection limits which must not be exceeded because otherwise a failure could occur resulting in loss of access to data or degraded performance. Rules may also apply to supporting components such as multipathing drivers, for example the maximum number of paths allowed and consequently the maximum number of ports to be selected [wherein the multi-path input-output driver is further configured, for each of at least a subset of the ports of the storage system: to obtain from the storage system information characterizing a current number of host devices connected to the port of the storage system], ¶ 41.  The determining component 305 sends a request to the configuration data store 315 requesting access to the configuration data of the storage device on which the storage volume is located. A further request is transmitted to the policy rules data store 310 to request access to the policy rules associated with the storage device. The determining component 305 compares the configuration data to the policy rules to determine any differences. For example, if the configuration data states that the storage device currently has a total of twelve hosts connected to port `A` and the policy rule states that a total of twenty hosts may be connected to the storage device via port `A`. Hence, the determining component 305 determines that a further eight hosts can be connected to this port on the storage device 125, 130 and thus this port is acceptable to be used [to obtain from the storage system information characterizing a current number of host devices connected to the port of the storage system]. All ports in the storage device 125, 130 which are accessible to the server over the SAN network are analyzed [for each of at least a subset of the ports of the storage system], ¶ 47) in order to allow for the optimization of the selection of storage device ports in storage area networks (¶ 1).
Strutt further discloses to limit an amount of the input-output operations that are delivered over one or more of the paths to the port of the storage system based at least in part on the obtained information (i.e., Policy rules may comprise rules which state the maximum performance limit or alternatively rules which state the connection limits which must not be exceeded because otherwise a failure could occur resulting in loss of access to data or degraded performance. Rules may also apply to supporting components such as multipathing drivers, for example the maximum number of paths allowed and consequently the maximum number of ports to be selected, ¶ 41.  Any which do not meet the policy rules are dropped from the list of suitable ports. Each policy rule is applied in turn. When all policy rules have been applied the output of this is a group of ports which are eligible to be used. All ports in this group will create a valid configuration which is within the accepted device usage boundaries and is supported by the storage devices' vendors and designers, ¶ 47.  The determination component 305 at step 605 determines whether the selected storage device 125, 130 already exceeds the maximum number of hosts that can be connected to the storage device 125, 130 or the total number of allowed storage volumes 210. If the determination is positive control moves to step 610 and a notification is sent to the requester via the communication component 325 informing the request of the unsuitability of the selected storage device 125, 130. The requester is then prompted to select another storage device 125, 130 from the preference list, reselection of another device could happen automatically or with human intervention from a list of selected devices with the desired characteristics and free space as determined by prior art, ¶ 60.  If the determination is negative and the number of hosts connected to the storage device does not exceed the maximum number of possible hosts, control moves to step 615 and the control units or clusters which have access to the requested storage are selected which meet the requesters quality or service requirements i.e. the storage device 125, 130 must be able to store one gigabyte of data, have a performance response time of x number of seconds and an availability level of RAID 5 for example, ¶ 61.  At step 650 the determination component 305 restricts the port candidates to the ports identified as connected to the selected cluster. Again, this is achieved by identifying the relevant configuration data for the storage device 125, 130. At step 655 a further determination is made by the determination component 305 as to whether any of the port candidates have reached their maximum connected host count--by comparing the storage device's configuration data with its corresponding policy rule. If the determination is positive, the ports that do exceed their maximum host count are excluded from the candidate port list. Control moves to step 660 and the determination component 305 determines whether there are enough candidate ports available in the selected cluster that meet the requesters multi path requirements. If the determination is positive control moves to steps 665 and 670 and the optimal availability pairings of ports are selected by selecting the required number of pairs of ports with the lowest utilization to meet the data path requirements, but no more pairs than are supported by the associated multipathing driver, ¶ 65). 
Strutt also discloses wherein the obtained information characterizing a current number of host devices connected to the port of the storage system and a current available capacity measure of the port of the storage system identifies the current number of host devices connected to the port of the storage system (i.e., At step 650 the determination component 305 restricts the port candidates to the ports identified as connected to the selected cluster. Again, this is achieved by identifying the relevant configuration data for the storage device 125, 130. At step 655 a further determination is made by the determination component 305 as to whether any of the port candidates have reached their maximum connected host count--by comparing the storage device's configuration data with its corresponding policy rule. If the determination is positive, the ports that do exceed their maximum host count are excluded from the candidate port list. Control moves to step 660 and the determination component 305 determines whether there are enough candidate ports available in the selected cluster that meet the requesters multi path requirements. If the determination is positive control moves to steps 665 and 670 and the optimal availability pairings of ports are selected by selecting the required number of pairs of ports with the lowest utilization to meet the data path requirements, but no more pairs than are supported by the associated multipathing driver, ¶ 65).
Therefore, based on Davidson in view of Strutt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Strutt to the system of Davidson in order to allow for the optimization of the selection of storage device ports in storage area networks.
Davidson and Strutt may not explicitly disclose wherein obtaining from the storage system information characterizing a current number of host devices connected to the port and a current available capacity measure of the port comprises obtaining for a given one of a plurality of time periods the current number of host devices and the current available capacity measure for the given time period from a per-port availability data structure maintained by the storage system over the plurality of time periods.
However, Flauaus wherein obtaining from the storage system information characterizing a current number of host devices connected to the port and a current available capacity measure of the port comprises obtaining for a given one of a plurality of time periods the current number of host devices and the current available capacity measure for the given time period from a per-port availability data structure maintained by the storage system over the plurality of time periods (i.e., The system of the present invention generally operates at a switch level and at a fabric level with the use of a network management platform or component. Each switch in the fabric is configured with a switch congestion analysis module to pull data from control circuitry at each port, e.g., application specific integrated circuits (ASICs) used to control each port, and detect congestion. Each sampling period the analysis module gathers each port's congestion management statistical data set and then provides a port view of congestion by periodically computing a per port congestion status based on the gathered data [obtaining for a given one of a plurality of time periods the current number of host devices and the current available capacity measure for the given time period]. On the switch, a local port activity database (PAD) is maintained and is updated based on the computed congestion state or level after computations are completed, typically each sampling period [from a per-port availability data structure maintained by the storage system over the plurality of time periods]. Upon request, the analysis module or other component of the switch provides a copy of all or select records in the PAD to a management interface, e.g., a network management platform. Optionally, the analysis module (or other devices in each switch) may utilize Congestion Threshold Alerts (CTAs) to detect ports having a congestion state or level above a configured threshold value within a specified time period [obtaining for a given one of a plurality of time periods the current number of host devices and the current available capacity measure for the given time period from a per-port availability data structure maintained by the storage system over the plurality of time periods]. The alert may identify one or more port congestion statistics at a time and be sent to the fabric management platform or stored in logs, either within the switch for later retrieval or at the management platform. Threshold alerts are not a new feature when considered alone, however, with the introduction of the congestion management feature, the use of alerts is being extended with the CTAs to include the newly defined set of congestion management statistics, ¶ 19.  The congestion calculation operates similarly for F_Ports and E_Ports, but the potential cause and recommended response is different for each type of port. FIG. 6 illustrates an F_Port analysis chart 600 that shows in logical graph form the congestion types that can be detected by the module 230 using the underlying statistics for an F (or FL) port. Generally, axis 606 shows which direction traffic is being monitored for congestion as each port is monitored in both the RX and TX (or receiving/ingress and transmitting/egress) directions. The axis 602 shows the level of link utilization measured at the port [information characterizing a current number of host devices connected to the port and a current available capacity measure of the port]. The settings of "Higher" and "Lower" may vary on a per-port basis or on a port-type basis to practice the invention, e.g., "Higher" may be defined as 70 to 100 percent of link capacity while "Lower" may be defined as less than about 30 percent of link capacity, ¶ 63) in order to provide a fabric congestion management system that is adapted to provide an automated method of detecting, monitoring, reporting, and managing various types of congestion in a data storage network, such as a Fibre Channel storage area network, on both a port-by -port basis in each switch in the network and on a fabric-centric basis (¶ 12).
Therefore, based on Davidson in view of Strutt, and further in view of Flauaus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Flauaus to the system of Davidson and Strutt in order to provide a fabric congestion management system that is adapted to provide an automated method of detecting, monitoring, reporting, and managing various types of congestion in a data storage network, such as a Fibre Channel storage area network, on both a port-by -port basis in each switch in the network and on a fabric-centric basis.

With respect to claim 2, Davidson discloses one or more additional host devices each configured to communicate over the network with the storage system (i.e., The system 10 includes a data storage system 12, such as a data storage array, connected to host systems 14a-14n through communication medium 18. In this embodiment of the system 10, the N hosts 14a-14n may access the data storage system 12, for example, in performing input/output (I/O) operations or data requests, column 4 ¶ 4). 
Davidson also discloses wherein each additional host device comprises a multi-path input-output driver configured to control delivery of input-output operations from that host device to ports of the storage system over selected ones of a plurality of paths through the network (i.e., see device driver 106 in figure 3 contained in each host from figure 1). 

With respect to claim 3, Davidson discloses wherein the paths are associated with respective initiator-target pairs with each of a plurality of initiators of the initiator-target pairs comprising a corresponding host bus adaptor of the host device and each of a plurality of targets of the initiator-target pairs comprising a corresponding one of the ports of the storage system (i.e., In the example 100, each of the LUNs of the device 130 may be configured as accessible through three paths. Each path may be represented by two path endpoints--a first endpoint on the host 102 and a second endpoint on the data storage system 120. The first endpoint may correspond to a port of a host component, such as a director on the host 102, and the second endpoint may correspond to a port of a data storage system component, such as a port of an FA of the data storage system 120. In the example 100, elements A1, A2 and A3 each denote a port of a host 102 (e.g. such as a port of a host bus adapter or HBA), and elements B1, B2 and B3 each denote a port of an FA of the data storage system 120. Each of the LUNs of the device 130 may be accessible over three paths--a first path represented by A1-B1, a second path represented by A2-B2 and a third path represented by A3-B3, column 8 ¶ 3.  Also see host adapters 21a-21n in figure 2A and figure 3). 

With respect to claim 4, Davidson discloses wherein the current available capacity measure of the port comprises additional input-output operations per second supportable by the port beyond actual input-output operations per second already being supported by the port (i.e., The actual workload and the maximum capacity of the first port may be expressed using any of a number of I/Os per unit of time and an amount of storage transmitted per unit of time, column 2 lines 12-15). 

With respect to claim 5, Davidson discloses wherein the current available capacity measure of the port is dynamically determined by the storage system based at least in part on actual processing of input-output operations arriving at that port (i.e., Subsequent to recognizing a LUN as accessible over a path, a problem may occur with the path such as a problem with a physical wiring or network connection, host bus adapter or initiator port of the host, and the like, so that the path is inoperable and fails a path test. The path test may be issued in connection with the standard inquiry page 0 and/or other commands. At this point, the host may store information indicating that the path has a bad or failing status reflecting the inability to access the LUN and possibly other LUNs. At a later point, the host may again perform a path test over the path to determine whether the problem of the path has been corrected. If so, the host may accordingly update information about the path to indicate the path as having a good status and may be used in connection with I/Os and other operations for the LUN. Thus, in an embodiment in accordance with techniques herein as described in more detail below, once the path with respect to accessing a particular LUN has been recognized, the host may detect at a later point in time that the path has failed in any one or more different ways and is unable to be used in connection with transmissions to the LUN. Subsequently, the host may then perform processing to automatically retry the path for sending communications to the LUN, column 12 ¶ 3.  Techniques herein may be characterized as dynamic in that paths including a particular "busy" target port of the data storage system for I/O directed to a particular LUN may be set to passive and/or active responsive to workload conditions in the data storage system that may change over time. Examples of various criteria are set forth herein for "busy" port determination, "busy" LUN determination, selection of one or more other target ports having available unused capacity and the like. An embodiment may use any one or more of the criteria described herein, alone or in combination with other suitable criteria, column 27 last ¶ - column 28 first ¶). 

With respect to claim 6, Davidson discloses wherein the information obtained from the storage system and characterizing a current number of host devices connected to the port and a current available capacity measure of the port is stored in a data structure of a kernel-space portion of the multi-path input-output driver (i.e., The host 102 may include an application 104, driver 106 and other components 108. An I/O operation from the application 104 may be communicated to the data storage system 120 using the driver 106 and one or more other components represented by element 108. The application 104 may be a database or other application which issues data operations, such as I/O operations, to the data storage system 120. Each of the I/O operations may be directed to a target device, such as one of the LUNs of device 130, configured to be accessible to the host 102 over multiple physical paths. As such, each of the I/O operations may be forwarded from the application 104 to the data storage system 120 over one of the possible multiple paths. The driver 106 may include functionality to perform any one or more different types of processing such as related to encryption, multipathing, mirroring, migration, and the like. For example, the driver 106 may include multipathing functionality for management and use of multiple paths. For example, the driver 106 may perform path selection to select one of the possible multiple paths based on one or more criteria such as load balancing to distribute I/O requests for the target device across available active paths. Load balancing may be performed to provide for better resource utilization and increased performance of the host, data storage system, and network or other connection infrastructure. The driver 106 may be included a commercially available product such as, for example, EMC.RTM. PowerPath.RTM. software by EMC Corporation. The host 102 may also include other components 108 such as one or more other layers of software used in connection with communicating the I/O operation from the host to the data storage system 120. For example, element 108 may include Fibre Channel or SCSI drivers, a logical volume manager (LVM), and the like. It should be noted that element 108 may include software or other components used when sending an I/O operation from the application 104 where such components include those invoked in the call stack above the driver 106 and also below the driver 106. For example, application 104 may issue an I/O operation which is communicated in a call stack including an LVM, the driver 106, and an FC or SCSI driver [wherein the information obtained from the storage system and characterizing a current number of host devices connected to the port and a current available capacity measure of the port is stored in a data structure of a kernel-space portion of the multi-path input-output driver], column 7 ¶ 4.  Some type of kernel-space structure would be required to perform the above functions in relation to the load balancing among the ports). 

With respect to claim 7, Davidson discloses wherein the information characterizing a current number of host devices connected to the port and a current available capacity measure of the port is obtained by the host device from the storage system utilizing at least one of: an in-band communication mechanism in which one or more commands in a designated storage protocol are sent from the host device to the storage system; and an out-of-band communication mechanism in which host management software of the host device communicates with storage system management software of the storage system over an Internet Protocol (IP) network connection (i.e., Subsequent to recognizing a LUN as accessible over a path, a problem may occur with the path such as a problem with a physical wiring or network connection, host bus adapter or initiator port of the host, and the like, so that the path is inoperable and fails a path test. The path test may be issued in connection with the standard inquiry page 0 and/or other commands. At this point, the host may store information indicating that the path has a bad or failing status reflecting the inability to access the LUN and possibly other LUNs. At a later point, the host may again perform a path test over the path to determine whether the problem of the path has been corrected. If so, the host may accordingly update information about the path to indicate the path as having a good status and may be used in connection with I/Os and other operations for the LUN. Thus, in an embodiment in accordance with techniques herein as described in more detail below, once the path with respect to accessing a particular LUN has been recognized, the host may detect at a later point in time that the path has failed in any one or more different ways and is unable to be used in connection with transmissions to the LUN. Subsequently, the host may then perform processing to automatically retry the path for sending communications to the LUN, column 12 ¶ 3.  At this point, the data storage system may wait for the next command or operation, such as the next SCSI command, received for the LUN on the path. For any I/O command received on the path directed to the LUN, the data storage system does not execute the I/O operations and returns an error or failure condition indicating that the I/O operation failed. For example, the data storage system may return a check condition status in accordance with the SCSI protocol indicating the I/O operation failure. At this point, the host, or more specifically the driver which may have facilitated transmission of the I/O operation, may perform processing to try and determine further information about the I/O failure, column 16 ¶ 2). 

With respect to claim 8, Davidson discloses wherein obtaining from the storage system information characterizing a current number of host devices connected to the port and a current available capacity measure of the port comprises: establishing a first time period (i.e., whether an average pending I/O queue depth of pending I/Os received at the first port directed to the device is a largest such average queue depth with respect all pending I/O queues for devices accessible over the first port, and whether an actual workload received at the first port for a time period directed to the device is greater than any other actual workload that is received at the first port for a time period and directed to any other device accessible over the first port. A first plurality of devices may be accessible to a host over the first port. The first plurality of devices may be associated with a plurality of quotas, a different one of the plurality of quotas being specified for each of the first plurality of devices, whereby each of the plurality of quotas specified for a one of the first plurality of devices may denote an upper bound of actual workload allowable for the one device through the first port. A first sum may be determined that is a sum of the plurality of quotas, and wherein the first sum may exceed a first maximum capacity denoting a maximum workload capability of the first port. A first actual workload received at the first port for a time period [establishing a first time period] may exceed a maximum capacity denoting a maximum workload capability of the first port, column 2). 
Davidson also discloses repeating the obtaining in each of a plurality of successive instances of the first time period so as to repeatedly obtain from the storage system for each such instance the information characterizing a current number of host devices connected to the port and a current available capacity measure of the port (i.e., At a later point, the host may again perform a path test over the path to determine whether the problem of the path has been corrected. If so, the host may accordingly update information about the path to indicate the path as having a good status and may be used in connection with I/Os and other operations for the LUN, column 12 ¶ 3.  Techniques herein may be characterized as dynamic in that paths including a particular "busy" target port of the data storage system for I/O directed to a particular LUN may be set to passive and/or active responsive to workload conditions in the data storage system that may change over time, column 28 ¶ 1). 

With respect to claim 9, Davidson discloses wherein limiting an amount of the input-output operations that are delivered over one or more of the paths to the port based at least in part on the obtained information comprises: computing effective permissible input-output operations per second for the port based at least in part on the current number of host devices connected to the port and the current available capacity measure of the port (i.e., The first plurality of devices may be associated with a plurality of quotas, a different one of the plurality of quotas being specified for each of the first plurality of devices, whereby each of the plurality of quotas specified for a one of the first plurality of devices may denote an upper bound of actual workload allowable for the one device through the first port. A first sum may be determined that is a sum of the plurality of quotas, and wherein the first sum may exceed a first maximum capacity denoting a maximum workload capability of the first port [computing effective permissible input-output operations per second for the port based at least in part on the current number of host devices connected to the port and the current available capacity measure of the port], column 2). 
Davidson further discloses limiting the amount of the input-output operations that are delivered over one or more of the paths to the port based at least in part on the effective permissible input-output operations per second for the port (i.e., In accordance with another aspect of the invention is a computer readable medium comprising code stored thereon for redistributing workload, the computer readable medium comprising code for : selecting a first port from which a first workload is to be redistributed; selecting a second port with available capacity to perform additional workload; selecting a device accessible over both the first port and the second port; and setting each of one or more paths including the first port to a passive state for the device, wherein each of the one or more paths having the passive state for the device indicates to a client that sends I/O operations to the device that said each path is not to be used for sending I/O operations to the device and that said each path is available for use in performing control operations directed to the device, column 3 ¶ 1.  It should be noted that an embodiment may also specify quotas on a per storage group (SG) basis. A SG may be defined as a logical grouping of one or more LUNs. An SG may be defined, for example, as a logical entity including the one or more LUNs used by a particular client, such as a particular application executing on a host. For example, multiple LUNs may be accessed by an application executing on Host 1 502a whereby such LUNs may be included in storage group 1 (SG1) and all LUNs of SG1 may be accessible through FA 506. In such an embodiment in which a single quota may be specified for an SG for FA 506, the SG1 quota limit may be partitioned in any suitable manner among the different LUNs of the SG. For example, one embodiment may equally partition the SG-based quota among the different LUNs of the SG to specify a per LUN quota for the FA 506, ¶ 20 last ¶). 

With respect to claim 13, Davidson discloses wherein the first period has a duration that is an integer multiple of the duration of the second period (i.e., With reference to FIG. 13, shown is an example 600 of a table illustrating various amounts of I/Os received, queued, executed and credited for various time periods in an embodiment in accordance with techniques herein, column 21 ¶ 3.  Also see the time periods 601e that can be in multiple of each other). 

With respect to claims 15 and 18, the limitations of claims 15 and 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claims 16 and 19, the limitations of claims 16 and 19 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claims 17 and 20, the limitations of claims 17 and 20 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 10-12 and 14.

(2) Response to Argument
For the above reasons, it is believed that the rejections should be sustained.

I.	Applicants argue on pages 6-11 of the remarks that, the cited portions of Flauaus, and Davidson, Strutt and Flauaus generally, fail to disclose a multi-path input-output driver that obtains from a storage system information characterizing a current number of host devices connected to the port and a current available capacity measure of the port by obtaining, for a given one of a plurality of time periods, the current number of host devices and the current available capacity measure for the given time period from a per-port availability data structure maintained by the storage system over the plurality of time periods.
The Examiner respectfully disagrees with Applicant’s arguments because “characterizing” of the current number of host devices connected to a port is not the same thing as counting and directly using the exact number of connected devices for a port.  The characterization of the port connection numbers and current available capacity measure based on the definition of “characterization” can therefore be anything that is used to describe the character or individual quality of the number of connected devices and the current available capacity measure of a port.  Thus, any data/measure/metric that could be used to mark or distinguish as a characteristic of a port the number of connections and available current capacity would read on the claimed limitation.  Flauaus teaches a switch system that uses a congestion analysis module which pulls and monitors data from each port of the aforementioned switch.  A sampling period is used to gather data on each port and determine whether it is experiencing congestion by computing a per port congestion status, which is based on the monitored/gathered data.  The Examiner believes this process reads on the argued “characterizing a current number of host devices connected to the port and a current available capacity measure of the port by obtaining, for a given one of a plurality of time periods, the current number of host devices and the current available capacity measure for the given time period from a per-port availability data structure”.  The congestion analysis is a way of characterizing both how many devices are connected and the current capacity available on that port.

II.	Applicants argue on page 11 of the remarks that, the prior art does not disclose dependent claim 4 with regard to the current available capacity measure of a port that comprises additional input-output operations per second supportable by the port beyond actual input-output operations per second already being supported by the port. The cited portion of Davidson, in contrast, appears to describe expressing an “actual workload” and a “maximum capacity” of a port in a data storage system using I/Os per unit of time — not a current available capacity measure that is additional input-output operations per second that can be supported by a port beyond the actual input-output operations per second already being supported.
The Examiner respectfully disagrees with Applicant’s arguments because in Davidson the quota or “maximum capacity” of the port in I/Os per unit of time is a measure of the current available capacity measure.  This measure represents the additional input-output operations per second that can be supported by the port since the difference between the actual and maximum capacity (i.e. quota) would be the additional I/Os per second supported beyond the actual input-output operations per second already being supported.  This is merely a simple mathematical calculation that would be obvious to one of ordinary skill in the art to perform.   Davidson also describes in column 20 ¶ 2 that a quota may be used and measured in I/O operations per second (IOPS) or in terms of data throughput (e.g., megabytes per second) or using any other appropriate metric… In this manner, a quota may be specified per device, per data storage system port over which the device's data is accessible to a client. For example, with reference to the example 500, a first quota, such as 50 IOPS, may be specified for LUN 1 with respect to FA 506 thereby indicating that a maximum of 50 IOPS directed to LUN 1 may be received at FA 506.  Since, the variables needed to make this determination are taught in Davidson it would be obvious and well known to use this data to perform a simple calculation and thus, obtain the additional input-output operations per second supportable by the port and therefore read on the argued limitation.  Thus, the rejection is being maintained.

III.	Applicants argue on pages 12-13 of the remarks that, Davidson describes that paths may be set as active or passive in response to workload conditions, such as “busy” port or “busy” LUN determinations however, Davidson fails to disclose a current available capacity measure of a port that is dynamically determined by a storage system based at least in part on actual processing of input-output operations arriving at that port.
The Examiner respectfully disagrees with Applicant’s arguments because the congestion analysis performed is done continuously over time.  As described above, Davidson does teach a measure that characterizes the current available capacity of each port.  Thus, the dynamic nature of the congestion analysis module does disclose a measure that characterizes a current available capacity measure of each port and it is continuously monitored as described in column 28 ¶ 1.  Thus, the rejection is being maintained.

IV.	Applicants argue on pages 13-15 of the remarks that, Davidson generally, is silent with respect to storing a current number of host devices connected to a port and a current available capacity measure of the port in a data structure of a kernel-space portion of a multi-path input-output driver as described in claim 6.
The Examiner respectfully disagrees with Applicant’s arguments because Davidson does teach a driver for providing the multi-path selection based on I/O quotas via port measurements.  This driver is functioning on a host machine as discussed in column 7 ¶ 4 and would have to have some type of kernel space access.   Column 8 ¶ 4 also suggests kernel space driver location since it states that although the techniques herein may be used in an embodiment in which the driver resides on a host and manages data storage devices on a data storage system, the driver may also manage data storage devices that are directly attached to the host.  This would require kernel access.  Finally, it is also well known and understood that a host driver must be contained in a data structure and that be implemented in the kernel-space of whatever operating system it is operating in.  Therefore, it would be obvious to one of ordinary skill before the effective filling date of the claimed invention to include Davidson’s process/system in the kernel-space of the discussed host.  Thus, the rejection is being maintained.

V.	Applicants argue on pages 15-16 of the remarks that, the cited portions of Davidson, and Davidson, Strutt and Flauaus generally, do not disclose the recited information characterizing a current number of host devices connected to a port and a current available capacity measure of the port, and thus clearly fail to do so utilizing in-band or out-of-band communication mechanisms as recited in dependent claim 7.
The Examiner respectfully disagrees with Applicant’s arguments because the Examiner believes that Davidson does indeed describe the characterizing of the current number of host devices connected to the current available capacity measure of the port as explained above.  Further the additional limitation of “utilizing at least one of: an in-band or out-of-band communication mechanism” is taught by Davidson in figure 1 and associated text in column 4 ¶ 5 which explains that an embodiment of a system that may be used in performing the techniques described herein is a system 10 which includes a data storage system 12 … connected to host systems 14a-14n through communication medium 18. In this embodiment of the system 10, the N hosts 14a-14n may access the data storage system 12, for example, in performing input/output (I/O) operations or data requests. The communication medium 18 may be any one or more of a variety of networks or other type of communication connections as known to those skilled in the art. The communication medium 18 may be a network connection, bus, and/or other type of data link, such as a hardwire or other connections known in the art. For example, the communication medium 18 may be the Internet, an intranet, network or other wireless or other hardwired connection(s) by which the host systems 14a-14n may access and communicate with the data storage system 12, and may also communicate with others included in the system 10.  Therefore, the communication medium such as the internet or intranet would be considered a type of in band communication.  Communications that are in band and out of band are also well known in the art and are typically used for many types of communications included those being claimed.  Thus, the rejection is being maintained.

VI.	Applicants argue on pages 16-17 of the remarks that, the collective teachings
of Davidson, Strutt and Flauaus do not disclose obtaining from a storage system information characterizing a current number of host devices connected to a port and a current available capacity measure of a port in any time period, much less repeatedly over successive instances of a first time period as recited in dependent claim 8.
The Examiner respectfully disagrees with Applicant’s arguments because Davidson does teach a storage system which characterizing a current number of host devices connected to a port and a current available capacity measure of a port in any time period as described above.  The successive language of claim 8 is further taught in Davidson in column 28 ¶ 1 since the workload conditions of the ports and paths of the data storage system are monitored continuously as they change over time.  This suggests a successive number of time periods being monitored.  Thus, the rejection is being maintained.

VII.	Applicants argue on pages 17-19 of the remarks that, Davidson generally, do not appear to describe computing effective permissible input-output operations per second for a port based at least in part on a current number of host devices connected to the port and a current available capacity measure of the port. Davidson also does not appear to describe limiting the amount of the input-output operations that are delivered over one or more of paths to the port based at least in part on the effective permissible input-output operations per second for the port as recited in dependent claim 9.
The Examiner respectfully disagrees with Applicant’s arguments because Davidson describes quotas for ports that are maximum capacities of workload for each port.  These quotas are described in column 20 ¶s 2-3.  There Davidson describes that among the multiple devices (such as LUNs) that may be accessed by different clients through the same FA port, quotas may be specified. A quota may be specified for each LUN accessible over a particular port to thereby partition or allocate front end port resources for use among the multiple LUNs and their associated clients which access such LUNs. The quota may be measured in I/O operations per second (IOPS) or in terms of data throughput (e.g., megabytes per second) or using any other appropriate metric…. In this manner, a quota may be specified per device, per data storage system port over which the device's data is accessible to a client.  It should be noted that the quotas may be imposed as a maximum number or upper bound on the number of I/Os that are executed per second at each point in time.  This seems to teach the argued “limiting the amount of the input-output operations that are delivered over one or more of paths to the port based at least in part on the effective permissible input-output operations per second for the port”.  Thus, the rejection is being maintained.

VIII.	Applicants argue on pages 24-25 of the remarks that, Davidson generally, fails to disclose a first time period that has a duration that is an integer multiple of the duration of a second time period as recited in dependent claim 13.
The Examiner respectfully disagrees with Applicant’s arguments because it would be obvious to one of ordinary skill in the art to use integer multiples of the various time periods discussed in Davidson.  Davidson discusses many different time periods for quotas including those in column 21 ¶ 3 and those mentioned above in column 20 ¶s 2-3.  Using integer multiples is a very common and well-known technique for setting up time period counters.  Therefore, the rejection is being maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jaren Means/Examiner, Art Unit 2447                                                                                                                                                                                                        
Conferees:
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447           

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                        
                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.